UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 3, 2012 AMERICAN GRAPHITE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Nevada 000-54521 27-2841739 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3651 Lindell Rd., Ste D#322, Las Vegas, NV 89103 (Address of principal executive offices) 702-473-8227 (Registrant’s telephone number, including area code) (Registrant’s former name, address and telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Table of Contents TABLE OF CONTENTS Page Item 2.01. Completion of Acquisition or Disposition of Assets Description of Business 3 Financial Information 30 Properties 15 Security Ownership of Certain Beneficial Owners and Management 33 Directors and Executive Officers 34 Executive Compensation 37 Certain Relationships and Related Transactions, and Director Independence 38 Legal Proceedings 36 Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 40 Recent Sales of Unregistered Securities 41 Description of Securities 41 Indemnification of Directors and Officers 42 Financial Statements and Supplementary Data 44 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 5.06.
